Case 1:19-cv-00133-NT Document 21 Filed 05/11/20 Page 1 of 1           PageID #: 1650



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 DONNA D. A.,                              )
                                           )
                      Plaintiff,           )
                                           )
 v.                                        )
                                           ) Docket no. 1:19-cv-0133-NT
 SOCIAL SECURITY ADMINISTRATION            )
 COMMISSIONER,                             )
                                           )
                     Defendant.            )



                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On March 20, 2020, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision (ECF No. 20). The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED and the Administrative Law Judge’s decision is

VACATED and the case is REMANDED for further proceedings.

      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 11th day of May, 2020.
